                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

CHRISTOPHER DEWVALL,                           )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )   CIVIL ACTION NO. 2:19-CV-765-WHA
                                               )
22nd JUDICIAL BRANCH, et al.,                  )
                                               )
        Defendants.                            )

                                             ORDER

        Before the court is the Recommendation of the Magistrate Judge entered January 3, 2020.

Doc. 4. There being no timely objection filed to the Recommendation, and based on an independent

review of the record, the Recommendation of the Magistrate Judge is ADOPTED and it is

ORDERED as follows:

        1. Plaintiff’s claims against the named defendants are DISMISSED with prejudice under

28 U.S.C. § 1915(e)(2)(B)(i) & (iii);

        2. Plaintiff’s challenge to the validity of his confinement is DISMISSED without prejudice

under 28 U.S.C. § 1915(e)(2)(B)(ii) as such claim is not properly before the court at this time; and

        3. This case is DISMISSED prior to service of process under 28 U.S.C. § 1915(e)(2)(B)(i-

iii).

        A Final Judgment will be entered separately.

        Done, this 31st day of January 2020.


                                          /s/ W. Harold Albritton
                                        W. HAROLD ALBRITTON
                                        SENIOR UNITED STATES DISTRICT JUDGE
